EXHIBIT 10.4
 
SHAREHOLDER PLEDGE AGREEMENT


THIS PLEDGE AGREEMENT, made as of this 18th day of October, 2010 (this
“Agreement”), is between BIG ROSE LLC, a Nevada limited liability company (the
“Pledgor”), and HARBORVIEW MASTER FUND, L.P., a British Virgin Islands limited
partnership, on its own behalf as a Lender and in its capacity as collateral
agent for the Lenders identified below (in such capacity, together with its
successors and assigns, the “Pledgee”).


RECITALS:


A.  Reference is made to (i) that certain Convertible Promissory Note, of even
date herewith, from KACHING KACHING, INC., a Delaware corporation (the
“Company”), to Harborview Value Master Fund, L.P. (“Harborview Value”) in the
principal amount of $100,000 (the “October 18, 2010 Note”), (ii) that certain
Convertible Promissory Note, dated September 29, 2010, from the Company to
Harborview Value in the principal amount of $100,000 (the “September 29, 2010
Note”), (iii) that certain Convertible Promissory Note, dated September 8, 2010,
from the Company to the Pledgee (together with Harborview Value, the “Lenders”)
in the principal amount of $150,000 (the “September 8, 2010 Note”), (iv) that
certain Convertible Promissory Note, dated August 16, 2010, from the Company to
the Pledgee in the principal amount of $25,000 (the “August 16, 2010 Note”) and
(v) that certain Convertible Promissory Note, dated August 10, 2010, from the
Company to the Pledgee in the principal amount of $100,000 (the “August 10, 2010
Note” and together with the October 18, 2010 Note, the September 29, 2010 Note,
the September 8, 2010 Note and the August 16, 2010 Note, the “Notes”).


B.  The Pledgor has agreed to pledge the Pledged Collateral (as defined below)
to the Pledgee as security for the performance of the Obligations (as such term
is defined in each of the Notes).
 
NOW, THEREFORE, in consideration of the premises, the mutual covenants and
conditions contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:


1. Defined Terms.  Unless otherwise defined herein, all capitalized terms used
herein shall have the meanings given them in the Notes.
 
2. Pledge. As collateral security for all of the Obligations, the Pledgor hereby
pledges and assigns and grants to the Pledgee, for the benefit of the Lenders, a
continuing first priority perfected security interest in, and first Lien on, all
of his right, title and interest in and to the following (collectively, the
“Pledged Collateral”):
 
(a) 6,582,859 shares of common stock of the Company owned by the Pledgor, as
further described in Exhibit A (as such Schedule may be amended from time to
time in accordance with the terms hereof), and any and all future, issued and
outstanding shares of capital stock, or other equity or investment securities
of, or partnership, membership, or joint venture interests in, the Company,
whether now owned or hereafter acquired by the Pledgor and whether or not
evidenced or represented by any stock certificate, certificated security or
other instrument, together with the certificates representing such equity
interests, all options and other rights, contractual or otherwise, in respect
thereof and all dividends, distributions, cash, instruments, investment property
and any other property (including, but not limited to, any stock dividend and
any distribution in connection with a stock split) from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of the foregoing and all cash and noncash proceeds thereof (collectively, the
“Pledged Shares”);
 
(b) all present and future increases, profits, combinations, reclassifications,
and substitutes and replacements for all or part of the foregoing Pledged
Collateral heretofore described;
 
 
 

--------------------------------------------------------------------------------

 
 
(c) all investment property, financial assets, securities, capital stock, other
equity interests, stock options and commodity contracts of the Pledgor, all
notes, debentures, bonds, promissory notes or other evidences of indebtedness
payable or owing to the Pledgor, and all other assets now or hereafter received
or receivable with respect to the foregoing Pledged Collateral heretofore
described;
 
(d) all securities entitlements of the Pledgor in any and all of the foregoing
Pledged Collateral heretofore described; and
 
(e) all proceeds (including proceeds of proceeds) of any and all of the
foregoing Pledged Collateral heretofore described;
 
in each case, whether now owned or hereafter acquired by the Pledgor and
howsoever its interest therein may arise or appear (whether by ownership,
security interest, lien, claim or otherwise). All of the Pledged Shares now
owned by the Pledgor which are presently represented by certificates are listed
on Exhibit A hereto, which certificates, with undated assignments separate from
certificates or stock powers duly executed in blank by the Pledgor and
irrevocable proxies, are being delivered to the Pledgee simultaneously herewith.
Upon the creation or acquisition of any new Pledged Shares, the Pledgor shall
execute an Addendum in the form of Exhibit B attached hereto (a “Pledge
Addendum”). Any Pledged Collateral described in a Pledge Addendum executed by
the Pledgor shall thereafter be deemed to be listed on Exhibit A hereto. The
Pledgee shall maintain possession and custody of the certificates representing
the Pledged Shares and any additional Pledged Collateral.
 
3. Representations and Warranties of the Pledgor. The Pledgor represents and
warrants to the Pledgee, and covenants with the Pledgee, that:
 
(a) the Pledgor is the record and beneficial owner of, and has good and
marketable title to, the Pledged Shares, and such shares or other equity
interests are and will remain free and clear of all pledges, liens, security
interests and other encumbrances and restrictions whatsoever, except the liens
and security interests in favor of the Pledgee created by this Agreement;
 
(b) there are no outstanding options, warrants or other similar agreements with
respect to the Pledged Shares or any of the other Pledged Collateral;
 
(c) this Agreement is the legal, valid and binding obligation of the Pledgor,
enforceable against the Pledgor in accordance with its terms;
 
 
2

--------------------------------------------------------------------------------

 
 
(d) the Pledged Shares have been duly and validly authorized and issued, are
fully paid and non-assessable and the holders thereof are not entitled to any
preemptive first refusal or similar rights;
 
(e) no consent, approval or authorization of or designation or filing with any
governmental or regulatory authority on the part of the Pledgor is required in
connection with the pledge and security interest granted under this Agreement;
 
(f) the execution, delivery and performance of this Agreement will not violate
any provision of any applicable law or regulation or of any order, judgment,
writ, award or decree of any court, arbitrator or governmental authority,
domestic or foreign, or of the articles or certificate of incorporation, bylaws
or any other similar organizational documents of the Pledgor or of any mortgage,
indenture, lease, contract, or other agreement, instrument or undertaking to
which the Pledgor is a party or which purports to be binding upon the Pledgor or
upon any of the assets of the Pledgor, and will not result in the creation or
imposition of any lien, charge or encumbrance on or security interest in any of
the assets of the Pledgor or the Company, except as otherwise contemplated by
this Agreement; and
 
(g) the pledge, assignment and delivery of the Pledged Shares and the other
Pledged Collateral pursuant to this Agreement creates a valid first lien on and
perfected first priority security interest in such Pledged Shares and Pledged
Collateral and the proceeds thereof in favor of the Pledgee, subject to no prior
pledge, lien, mortgage, hypothecation, security interest, charge, option or
encumbrance or to any agreement purporting to grant to any third party a
security interest in the property or assets of the Pledgor which would include
the Pledged Shares or any other Pledged Collateral.  The Pledgor covenants and
agrees that it will defend, for the benefit of the Pledgee, the Pledgee’s right,
title and security interest in and to the Pledged Shares, the other Pledged
Collateral and the proceeds thereof against the claims and demands of all other
persons or entities.
 
4. Dividends, Distributions, Etc. If, while this Agreement is in effect, the
Pledgor shall become entitled to receive or shall receive any certificate
(including, without limitation, any certificate representing a dividend or a
distribution in connection with any reclassification, increase or reduction of
capital, or issued in connection with any reorganization, merger or
consolidation), or any options or rights, whether as an addition to, in
substitution for, or in exchange for any of the Pledged Shares or otherwise, the
Pledgor agrees, in each case, to accept the same as the Pledgee’s agent and to
hold the same in trust for the Pledgee, and to deliver the same promptly (but in
any event within three days) to the Pledgee in the exact form received, with the
endorsement of the Pledgor when necessary and/or with appropriate undated
assignments separate from certificates or stock powers duly executed in blank,
to be held by the Pledgee subject to the terms hereof, as additional Pledged
Collateral. The Pledgor shall promptly deliver to the Pledgee (i) a Pledge
Addendum with respect to such additional certificates, and (ii) any financing
statements or amendments to financing statements as requested by the Pledgee.
The Pledgor hereby authorizes the Pledgee to attach each Pledge Addendum to this
Agreement.  In case any distribution of capital shall be made on or in respect
of the Pledged Shares or any property shall be distributed upon or with respect
to the Pledged Shares pursuant to the recapitalization or reclassification of
the capital of the issuer thereof or pursuant to the reorganization thereof, the
property so distributed shall be delivered to the Pledgee to be held by it as
additional Pledged Collateral.  Except as provided in Section 5(b) below, all
sums of money and property so paid or distributed in respect of the Pledged
Shares which are received by the Pledgor shall, until paid or delivered to the
Pledgee, be held by the Pledgor in trust as additional Pledged Collateral.
 
 
3

--------------------------------------------------------------------------------

 
 
5. Voting Rights; Dividends; Certificates.
 
(a) So long as no Event of Default (as defined in the Notes) has occurred and is
continuing, the Pledgor shall be entitled (subject to the other provisions
hereof, including, without limitation, Section 8 below) to exercise its voting
and other consensual rights with respect to the Pledged Shares and otherwise
exercise the incidents of ownership thereof in any manner not inconsistent with
this Agreement or the Notes. The Pledgor hereby grants to the Pledgee or its
nominee, an irrevocable proxy to exercise all voting and corporate rights
relating to the Pledged Shares in any instance, which proxy shall be effective,
at the discretion of the Pledgee, upon the occurrence and during the continuance
of an Event of Default. Upon the request of the Pledgee at any time, the Pledgor
agrees to deliver to the Pledgee such further evidence of such irrevocable proxy
or such further irrevocable proxies to vote the Pledged Shares as the Pledgee
may request.
 
(b) In the event that the Pledgor, as record and beneficial owner of the Pledged
Shares, shall have received or shall have become entitled to receive, any cash
dividends or other distributions in the ordinary course, the Pledgor shall
deliver to the Pledgee, and the Pledgee shall be entitled to receive and retain,
for the benefit of the Pledgee and the Lenders, all such cash or other
distributions as additional security for the Obligations.
 
(c) Subject to any sale or other disposition by the Pledgee of the Pledged
Shares, any other Pledged Collateral or other property pursuant to this
Agreement, upon the indefeasible full payment in cash, satisfaction and
termination of all of the Obligations and the termination of this Agreement
pursuant to Section 11 hereof and of the liens and security interests hereby
granted, the Pledged Shares, the other Pledged Collateral and any other property
then held as part of the Pledged Collateral in accordance with the provisions of
this Agreement shall be returned to the Pledgor or to such other persons or
entities as shall be legally entitled thereto.
 
(d) The Pledgor shall cause all Pledged Shares to be certificated at all times
while this Agreement is in effect.
 
6. Rights of the Pledgee.  The Pledgee shall not be liable for failure to
collect or realize upon the Obligations or any collateral security or guaranty
therefor, or any part thereof, or for any delay in so doing, nor shall the
Pledgee be under any obligation to take any action whatsoever with regard
thereto. Any or all of the Pledged Shares held by the Pledgee hereunder may, if
an Event of Default has occurred and is continuing, without notice, be
registered in the name of the Pledgee or its nominee, and the Pledgee or its
nominee may thereafter without notice exercise all voting and corporate rights
at any meeting with respect to the Company and exercise any and all rights of
conversion, exchange, subscription or any other rights, privileges or options
pertaining to any of the Pledged Shares as if it were the absolute owner
thereof, including, without limitation, the right to vote in favor of, and to
exchange at its discretion any and all of the Pledged Shares upon, the merger,
consolidation, reorganization, recapitalization or other readjustment with
respect to the Company or upon the exercise by the Company, the Pledgor or the
Pledgee of any right, privilege or option pertaining to any of the Pledged
Shares, and in connection therewith, to deposit and deliver any and all of the
Pledged Shares with any committee, depository, transfer agent, registrar or
other designated agency upon such terms and conditions as the Pledgee may
reasonably determine, all without liability except to account for property
actually received by the Pledgee, but the Pledgee shall have no duty to exercise
any of the aforesaid rights, privileges or options and shall not be responsible
for any failure to do so or delay in so doing.
 
 
4

--------------------------------------------------------------------------------

 
 
7. Remedies. Upon the occurrence and during the continuance of an Event of
Default, the Pledgee may exercise in respect of the Pledged Collateral, in
addition to other rights and remedies provided for herein or otherwise available
to it, all the rights and remedies of a secured party under the Uniform
Commercial Code (“UCC”) in effect in the State of New York from time to time,
whether or not the UCC applies to the affected Pledged Collateral (or the
Uniform Commercial Code as in effect in any other relevant jurisdiction).  The
Pledgee also, without demand of performance or other demand, advertisement or
notice of any kind (except the notice specified below of time and place of
public or private sale) to or upon the Pledgor or any other person or entity
(all and each of which demands, advertisements and/or notices are hereby
expressly waived), may forthwith collect, receive, appropriate and realize upon
the Pledged Collateral, or any part thereof, and/or may forthwith date and
otherwise fill in the blanks on any assignments separate from certificates or
stock power or otherwise sell, assign, give an option or options to purchase,
contract to sell or otherwise dispose of and deliver said Pledged Collateral, or
any part thereof, in one or more portions at one or more public or private sales
or dispositions, at any exchange or broker’s board or at any of the Pledgee’s
offices or elsewhere upon such terms and conditions as the Pledgee may deem
advisable and at such prices as it may deem best, for any combination of cash
and/or securities or other property or on credit or for future delivery without
assumption of any credit risk, with the right to the Pledgee upon any such sale,
public or private, to purchase the whole or any part of said Pledged Collateral
so sold, free of any right or equity of redemption in the Pledgor, which right
or equity is hereby expressly waived or released.  The Pledgee shall apply the
net proceeds of any such collection, recovery, receipt, appropriation,
realization, sale or disposition, after deducting all costs and expenses of
every kind incurred therein or incidental to the safekeeping of any and all of
the Pledged Collateral or in any way relating to the rights of the Pledgee
hereunder, including attorneys’ fees and legal expenses, to the payment, in
whole or in part, of the Obligations, in such order as the Pledgee may elect.
The Pledgor shall remain liable for any deficiency remaining unpaid after such
application. Only after so paying over such net proceeds and after the payment
by the Pledgee of any other amount required by any provision of law, including,
without limitation, Section 9-608 of the UCC, need the Pledgee account for the
surplus, if any, to the Pledgor. The Pledgor agrees that the Pledgee will give
reasonable notice (such reasonable notice to be determined by the Pledgee in its
sole and absolute discretion) of the time and place of any public sale or of the
time after which a private sale or other intended disposition is to take
place.  No notification need be given to the Pledgor if it has signed after
default a statement renouncing or modifying any right to notification of sale or
other intended disposition.
 
8. No Disposition, Etc.  The Pledgor agrees that it will not sell, assign,
transfer, exchange, or otherwise dispose of, or grant any option with respect
to, the Pledged Shares or any other Pledged Collateral, nor will the Pledgor
create, incur or permit to exist any pledge, lien, mortgage, hypothecation,
security interest, charge, option or any other encumbrance with respect to any
of the Pledged Shares or any other Pledged Collateral, or any interest therein,
or any proceeds thereof, except for the lien and security interest of the
Pledgee provided for by this Agreement.
 
9. Sale of Pledged Shares.
 
(a) The Pledgor recognizes that the Pledgee may be unable to effect a public
sale or disposition (including, without limitation, any disposition in
connection with a merger of the Company) of any or all the Pledged Shares by
reason of certain prohibitions contained in the Securities Act of 1933, as
amended (the “1933 Act”), and applicable state securities laws, but may be
compelled to resort to one or more private sales or dispositions thereof to a
restricted group of purchasers who will be obliged to agree, among other things,
to acquire such securities for their own account, for investment and not with a
view to the distribution or resale thereof.  The Pledgor acknowledges and agrees
that any such private sale or disposition may result in prices and other terms
(including the terms of any securities or other property received in connection
therewith) less favorable to the seller than if such sale or disposition were a
public sale or disposition and, notwithstanding such circumstances, agrees that
any such private sale or disposition shall be deemed to be reasonable and
affected in a commercially reasonable manner.  The Pledgee shall be under no
obligation to delay a sale or disposition of any of the Pledged Shares in order
to permit the Company to register such securities for public sale under the 1933
Act, or under applicable state securities laws, even if the Company would agree
to do so.
 
 
5

--------------------------------------------------------------------------------

 
 
(b) The Pledgor further agrees to do or cause to be done all such other acts and
things as may be reasonably necessary to make such sales or dispositions of the
Pledged Shares valid and binding and in compliance with any and all applicable
laws, regulations, orders, writs, injunctions, decrees or awards of any and all
courts, arbitrators or governmental instrumentalities, domestic or foreign,
having jurisdiction over any such sales or dispositions, all at the Pledgor's
expense.  The Pledgor further agrees that a breach of any of the covenants
contained in Sections 4, 5(a), 5(b), 8, 9 and 24 will cause irreparable injury
to the Pledgee and that the Pledgee has no adequate remedy at law in respect of
such breach and, as a consequence, agrees, without limiting the right of the
Pledgee to seek and obtain specific performance of other obligations of the
Pledgor contained in this Agreement, that each and every covenant referenced
above shall be specifically enforceable against the Pledgor, and the Pledgor
hereby waives and agrees not to assert any defenses against an action for
specific performance of such covenants.
 
(c) The Pledgor further agrees to indemnify and hold harmless the Lenders, the
Pledgee and their respective successors and assigns, their respective officers,
directors, employees, attorneys and agents, and any person or entity in control
of any thereof, from and against any loss, liability, claim, damage and expense,
including, without limitation, legal fees and expenses (in this paragraph
collectively called the “Indemnified Liabilities”), under federal and state
securities laws or otherwise insofar as such Indemnified Liability (i) arises
out of or is based upon any untrue statement or alleged untrue statement of a
material fact contained in any registration statement, prospectus or offering
memorandum or in any preliminary prospectus or preliminary offering memorandum
or in any amendment or supplement to any thereof or in any other writing
prepared in connection with the offer, sale or resale of all or any portion of
the Pledged Collateral unless such untrue statement of material fact was
provided by the Pledgee, in writing, specifically for inclusion therein, or (ii)
arises out of or is based upon any omission or alleged omission to state therein
a material fact required to be stated or necessary to make the statements
therein not misleading, such indemnification to remain operative regardless of
any investigation made by or on behalf of the Pledgee or any successor thereof,
or any person or entity in control of any thereof. In connection with a public
sale or other distribution, the Pledgor will provide customary indemnification
to any underwriters, their successors and assigns, officers and directors and
each person or entity who controls any such underwriter (within the meaning of
the 1933 Act).  If and to the extent that the foregoing undertakings in this
paragraph may be unenforceable for any reason, the Pledgor agrees to make the
maximum contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law. The obligations of the
Pledgor under this paragraph (c) shall survive any termination of this
Agreement.
 
(d) The Pledgor further agrees to waive any and all rights of subrogation it may
have against the Company upon the sale or disposition of all or any portion of
the Pledged Collateral by the Pledgee pursuant to the terms of this Agreement
until the termination of this Agreement in accordance with Section 11 below.
 
10. No Waiver; Cumulative Remedies.  The Pledgee shall not by any act, delay,
omission or otherwise be deemed to have waived any of its remedies hereunder,
and no waiver by the Pledgee shall be valid unless in writing and signed by the
Pledgee, and then only to the extent therein set forth.  A waiver by the Pledgee
of any right or remedy hereunder on any one occasion shall not be construed as a
bar to any right or remedy which the Pledgee would otherwise have on any further
occasion.  No course of dealing between the Pledgor and the Pledgee and no
failure to exercise, nor any delay in exercising on the part of the Pledgee or
the Lenders of, any right, power or privilege hereunder shall impair such right
or remedy or operate as a waiver thereof; nor shall any single or partial
exercise of any right, power or privilege hereunder preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
The rights and remedies herein provided are cumulative and may be exercised
singly or concurrently, and are not exclusive of any rights or remedies provided
by law or in the Notes or any other agreement between the Company and the
Lenders.
 
 
6

--------------------------------------------------------------------------------

 
 
11. Termination. This Agreement and the liens and security interests granted
hereunder shall terminate and the Pledgee shall return any Pledged Shares or
other Pledged Collateral then held by the Pledgee in accordance with the
provisions of this Agreement to the Pledgor upon the termination of the Notes
and the full and complete performance and indefeasible satisfaction of all of
the Obligations (i) in respect of the Notes (including, without limitation, the
indefeasible payment in full in cash of all such Obligations) and (ii) with
respect to which claims have been asserted by the Pledgee and/or Lenders.
 
12. Possession of Collateral. Beyond the exercise of reasonable care to assure
the safe custody of the Pledged Shares in the physical possession of the Pledgee
pursuant hereto, neither the Pledgee, nor any nominee of the Pledgee, shall have
any duty or liability to collect any sums due in respect thereof or to protect,
preserve or exercise any rights pertaining thereto (including any duty to
ascertain or take action with respect to calls, conversions, exchanges,
maturities, tenders or other matters relating to the Pledged Collateral and any
duty to take any necessary steps to preserve rights against any parties with
respect to the Pledged Collateral), and shall be relieved of all responsibility
for the Pledged Collateral upon surrendering them to the Pledgor. The Pledgor
assumes the responsibility for being and keeping itself informed of the
financial condition of the Company and of all other circumstances bearing upon
the risk of non-payment of the Obligations, and the Pledgee shall have no duty
to advise the Pledgor of information known to the Pledgee regarding such
condition or any such circumstance. The Pledgee shall have no duty to inquire
into the powers of the Company or its officers, directors, managers, members,
partners or agents thereof acting or purporting to act on its behalf.
 
13. Taxes and Expenses.  The Pledgor will upon demand pay to the Pledgee, (a)
any taxes (excluding income taxes, franchise taxes or other taxes levied on
gross earnings, profits or the like of the Pledgee) payable or ruled payable by
any governmental entity in respect of this Agreement, together with interest and
penalties, if any, and (b) all expenses, including the fees and expenses of
counsel for the Lenders and of any experts and agents that the Lenders may incur
in connection with (i) the administration, modification or amendment of this
Agreement, (ii) the custody or preservation of, or the sale of, collection from,
or other realization upon, any of the Pledged Collateral, (iii) the exercise or
enforcement of any of the rights of the Pledgee hereunder, or (iv) the failure
of the Pledgor to perform or observe any of the provisions hereof.
 
14. The Pledgee Appointed Attorney-In-Fact.  The Pledgor hereby irrevocably
appoints the Pledgee as the Pledgor’s attorney-in-fact, with full authority in
the place and stead of the Pledgor and in the name of the Pledgor or otherwise,
from time to time in the Pledgee’s discretion, to take any action and to execute
any instrument that the Pledgee deems reasonably necessary or advisable to
accomplish the purposes of this Agreement, including, without limitation, (i) to
receive, endorse and collect all instruments made payable to the Pledgor
representing any dividend, interest payment or other distribution in respect of
the Pledged Collateral or any part thereof and to give full discharge for the
same, when and to the extent permitted by this Agreement and (ii) to complete
any assignment separate from certificate delivered hereunder; provided that the
power of attorney granted hereunder shall only be exercised by the Pledgee after
the occurrence and during the continuance of an Event of Default.
 
 
7

--------------------------------------------------------------------------------

 
 
15. Governing Law; Jurisdiction; Jury Trial.  All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of New York. Each party hereby
irrevocably submits to the non-exclusive jurisdiction of the state and federal
courts sitting in the City of New York, borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper.  Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. Notwithstanding the foregoing,
the Pledgee may enforce its rights and remedies in any other jurisdiction
applicable to the Pledged Collateral. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION
OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS
AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.
 
16. Counterparts.  This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile, .pdf or similar
electronically transmitted signature shall be considered due execution and shall
be binding upon the signatory thereto with the same force and effect as if the
signature were an original signature.
 
17. Headings.  The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.
 
18. Severability.  If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.
 
19. Entire Agreement; Amendments.  This Agreement supersedes all other prior
oral or written agreements between the Pledgor, the Pledgee, the Lenders and
their affiliates and persons acting on their behalf with respect to the matters
discussed herein, and this Agreement and the Notes and instruments and
agreements referenced herein and therein contain the entire understanding of the
parties with respect to the matters covered herein and therein.
 
20. Notices.  Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered:  (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one business day after deposit with a nationally
recognized overnight delivery service, in each case properly addressed to the
party to receive the same. The addresses and facsimile numbers for such
communications shall be:
 
 
8

--------------------------------------------------------------------------------

 
 

  If to the Pledgor:          
Big Rose LLC
1000 North Green Valley Pkwy
Henderson, Nevada 89074
         
If to the Pledgee:
         
Harborview Master Fund, L.P.
850 Third Avenue, Suite 1801
New York, New York 10022
Attn: David Stefansky
Facsimile:  (646) 218-1401
 

 
21. Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns,
including any Lenders. The Pledgor shall not assign this Agreement or any rights
or obligations hereunder without the prior written consent of the Pledgee.  The
Pledgee may assign its rights hereunder without the consent of the Pledgor, in
which event such assignee shall be deemed to be the Pledgee hereunder with
respect to such assigned rights.
 
22. No Third Party Beneficiaries.  This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
person or entity.
 
23. Survival.  All representations, warranties, covenants and agreements of the
Pledgor and the Pledgee shall survive the execution and delivery of this
Agreement.
 
24. Further Assurances.  The Pledgor agrees that at any time and from time to
time upon the written request of the Pledgee, the Pledgor will execute and
deliver all assignments separate from certificates or stock powers, financing
statements and such further documents and do such further acts and things as the
Pledgee may reasonably request consistent with the provisions hereof in order to
carry out the intent and accomplish the purpose of this Agreement and the
consummation of the transactions contemplated hereby.
 
 
9

--------------------------------------------------------------------------------

 
 
25. No Strict Construction.  The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.
 
26. Pledgee Authorized.  The Pledgor hereby authorizes the Pledgee to file one
or more financing or continuation statements and amendments thereto (or similar
documents required by any laws of any applicable jurisdiction) relating to all
or any part of the Pledged Shares or other Pledged Collateral without the
signature of the Pledgor.
 
27. Pledgee Acknowledgement.  The Pledgor acknowledges receipt of an executed
copy of this Agreement.  The Pledgor waives the right to receive any amount that
it may now or hereafter be entitled to receive (whether by way of damages, fine,
penalty, or otherwise) by reason of the failure of the Pledgee to deliver to the
Pledgor a copy of any financing statement or any statement issued by any
registry that confirms registration of a financing statement relating to this
Agreement.
 
 [Signature Page Follows]
 
 
10

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Pledge Agreement to be
duly executed and delivered by their duly authorized officers on the date first
above written.
 

PLEDGOR: BIG ROSE, LLC          
 
By:
/s/ Big Rose, LLC       Name:        Title:          

 
 
 
11

--------------------------------------------------------------------------------

 
 
 

  PLEDGEE:           HARBORVIEW MASTER FUND, L.P.,           a British Virgin
Islands limited partnership, in its capacity as collateral agent          
 
By:
/s/ Harborview Master Fund, L.P.       Name:       Title:          

 
 
 
12

--------------------------------------------------------------------------------

 

ACKNOWLEDGEMENT


Each of the undersigned hereby (i) acknowledges receipt of a copy of the
foregoing Pledge Agreement, (ii) waives any rights or requirement at any time
hereafter to receive a copy of such Pledge Agreement in connection with the
registration of any Pledged Shares (as defined therein) in the name of the
Pledgee or its nominee or the exercise of voting rights by the Pledgee and (iii)
agrees promptly to note on its books and records the grant of the security
interest in the stock or other equity interests of the undersigned as provided
in such Pledge Agreement.
 
Dated:  October 18, 2010
            KACHING KACHING, a Delaware corporation            
By:
/s/ KaChing KaChing       Name: Robert J. McNulty       Title: Chief Executive
Officer          

 
 
13

--------------------------------------------------------------------------------

 
 
EXHIBIT A
to Pledge Agreement
 
DESCRIPTION OF CAPITAL STOCK OR EQUITY INTERESTS OF PLEDGE ENTITIES


Name of
Pledge Entity
Class of Stock
or Other Equity
Interests
Authorized
No. of
Shares or
Units
Issued and
Outstanding
Shares or
Units
Percentage of
Shares or Units
Held by Pledgor
KaChing KaChing, Inc.
Common Stock
500,000,000
51,133,333
12.9%
         





DESCRIPTION OF PLEDGED SHARES OR UNITS


 
Name of
Pledge Entity
 
Class of Stock
or Other Equity
Interests
 
Stock or Unit
Certificate No.
No. of Shares or Units
Represented by
Certificate
KaChing KaChing, Inc.
Common Stock
 
6,582,859
       

 
 
A-1

--------------------------------------------------------------------------------

 


EXHIBIT B
to Pledge Agreement
 
Addendum to Pledge Agreement


The undersigned, being the Pledgor pursuant to that certain Pledge Agreement
dated as of  ______ __, 2010 (as amended, restated, supplemented or otherwise
modified from time to time, the “Pledge Agreement”) in favor of Harborview
Master Fund, L.P., a British Virgin Islands limited partnership, as collateral
agent (“Pledgee”), by executing this Addendum, hereby acknowledges that Pledgor
has acquired and legally and beneficially owns all of the issued and outstanding
[ shares of capital stock ] of [__________________, a _______ corporation ]
(“Company”) described below (the “Shares”).  Pledgor hereby agrees and
acknowledges that the Shares shall be deemed Pledged Shares pursuant to the
Pledge Agreement.  Pledgor hereby represents and warrants to Pledgee that (i)
all of the [ capital stock ] of the Company now owned by Pledgor is presently
represented by the certificates listed below, which certificates, with undated
assignments separate from certificate or stock powers duly executed in blank by
Pledgor, are being delivered to Pledgee, simultaneously herewith (or have been
previously delivered to Pledgee), and (ii) after giving effect to this addendum,
the representations and warranties set forth in Section 3 of the Pledge
Agreement are true, complete and correct as of the date hereof.


Pledged Shares


 
Name of
the Pledged Entity
 
 
Class of Equity Interest
 
 
Certificate No.
No. of Shares
Represented by
Certificate
                   





 
B-1

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, Pledgor has executed this Addendum this _____ day of ______.
 

  PLEDGOR:           BIG ROSE LLC          
 
By:
      Name:       Title:            

 
 
 
 